Name: Council Regulation (EEC) No 3907/87 of 22 December 1987 amending Regulation (EEC) No 2777/75 on the common organization of the market in poultrymeat
 Type: Regulation
 Subject Matter: agricultural policy;  animal product;  tariff policy;  consumption
 Date Published: nan

 No L 370 / 14 Official Journal of the European Communities 30 . 12 . 87 COUNCIL REGULATION (EEC) No 3907 / 87 of 22 December 1987 amending Regulation (EEC) No 2777 / 75 on the common organization of the market in poultrymeat (EEC ) No 805 / 68 of 27 June 1968 on the common organization of the market in beef and veal ( 6 ), as last amended by Regulation (EEC ) No 3905 / 87 ( 7 ); whereas , as a consequence , they should no longer be covered by Regulation (EEC ) No 2777 / 75 ; Whereas certain homogenized preparations of meat , meat offal or blood , preparations of animal blood , and stuffed pasta containing more than 20 % by weight of sausages and the like , meat and meat offal , including fats , are classified in subheadings of heading No 16.02 of the Common Customs Tariff at present in force , which are covered by Regulation (EEC ) No 2777 / 75 ; whereas , in the combined nomenclature , by way of simplification , single subheadings have been established for each of the aforementioned preparations ; whereas it is desirable that the said preparations be covered by Council Regulation (EEC) No 2759 / 75 of 29 October 1975 on the common organization of the market in pigmeat ( 8 ), as last amended by Regulation (EEC ) No 3906 / 87 ( 9 ); whereas , as a result , they should no longer be covered by Regulation (EEC ) No 2777 / 75 ; Whereas numerous regulations in the poultrymeat sector must be adapted to take account of the use of the new nomenclature ; whereas , under Article 15 of Regulation (EEC ) No 2658 / 87 , the changes made may be of a technical nature only ; whereas , accordingly , a provision should be introduced whereby all other adjustments to Council and Commission regulations on the common organization of the market in poultrymeat should be made in accordance with the procedure laid down in Article 17 of Regulation (EEC ) No 2777 / 75 , provided that such adjustments are required solely as a result of the introduction of the harmonized system , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (*), Having regard to the opinion of the Economic and Social Committee ( 2 ), Whereas the Community is a Contracting Party to the International Convention on the Harmonized Commodity Description and Coding System , hereinafter referred to as the 'harmonized system', which replaces the Convention of 15 December 1950 on Nomenclature for the Classification of Goods in Customs tariffs ; Whereas Council Regulation (EEC ) No 2658 / 87 ( 3 ) established , from 1 January 1988 , a combined goods nomenclature based on the harmonized system which will meet the requirements both of the Common Customs Tariff and of the external trade statistics of the Community ; Whereas , as a result , it is necessary to express the descriptions of goods and tariff heading numbers which appear in Regulation (EEC ) No 2777 / 75 ( 4 ), as last amended by Regulation (EEC ) No 1475 / 86 ( 5 ), according to the terms of the combined nomenclature based on the harmonized system ; Whereas certain edible flours and meals ofmeat or meat offal are classified in subheadings of heading No 02.06 of the Common Customs Tariff at present in force , which are covered by Regulation (EEC ) No 2777 / 75 ; whereas , in the combined nomenclature , by way of simplification , a single subheading has been established to cover all edible flours and meals of meat or meat offal ; whereas it is desirable that the said flours and meals be covered by Council Regulation HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2777 / 75 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The common organization of the market in poultrymeat shall cover the following products :i 1 ) Opinion delivered on 18 December 1987 (not yet published inthe Official Journal ). ( 2 ) Opinion delivered on 16 December 1987 (not yet published in the Official Journal ). ( 3 ) OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 4 ) OJ No L 282 , 1 . 11 . 1975 , p. 77 . ( 5 ) OJ No L 133 , 21 . 5 . 1986 , p. 39 . ( 6 ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 7 ) See page 7 of this Official Journal . ( 8 ) OJ No L 282 , 1 . 11 . 1975 , p. 1 . ( 9 ) See page 11 of this Official Journal 30 . 12 . 87 Official Journal of the European Communities No L 370 / 15 CN code Description of goods ( a ) 0105 Live poultry , that is to say , fowls of the species Gallus domesticus, ducks , geese , turkeys and guinea fowls ( b ) ex 0207 Meat and edible offal , of the poultry of heading No 0105 fresh , chilled or frozen , excluding livers falling within subheadings 0207 31 00 0207 39 90 and 0207 50 (c ) 0207 31 00 0207 39 90 0207 50 0210 90 71 0210 90 79 Poultry livers , fresh , chilled or frozen Poultry livers salted , in brine , dried or smoked (d ) 0209 00 90 Poultry fat (not rendered ), fresh , chilled , frozen , salted , in brine , dried or smoked ( e ) 1501 00 90 Poultry fat , rendered , whether or not pressed or solvent-extracted ( f) 1602 31 1602 39 Other prepared or preserved meat , or offal of poultry of heading No 0105 ' Commission acts concerning the common organization of the market in poultrymeat which result from the application of Article 1 . 2 . Article 5 (2 ) is replaced by the following : '2 . By way of derogation from paragraph 1 , for products falling within subheadings 0207 31 00 , 0207 39 90 , 0207 50 , 0210 90 71 , 0210 90 79 , 1501 00 90 , 1602 31 , 1602 39 19 , 1602 39 30 and 1602 39 90 of the combined nomenclature , in respect of which the rate of duty has been bound within GATT , the levies shall be limited to the amount resulting from that binding'. Article 2 The Commission , in accordance with the procedure provided for in Article 17 of Regulation (EEC ) No 2777 / 75 , shall make the necessary adaptions to Council or Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . Article 1 shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Council The President N. WILHJELM